 Case 1:19-cr-00576-BMC Document 17-1 Filed 02/18/20 Page 1 of 7 PageID #: 78



MPR:RCH/EMR
F.# 2019R00927

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA                                                 STIPULATION & PROTECTIVE
                                                                         ORDER

              -against-                                                  19 CR 576 (BMC)

GENARO GARCIA LUNA,

                               Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                    IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys and

ORDERED by the Court that a protective order be issued pursuant to Federal Rule of Criminal

Procedure 16(d) (“Protective Order”), stating that:

                    1.        The government will produce material to Defense Counsel (as defined

below) marked with the words “PROTECTED MATERIAL,” or otherwise identified in the

government’s sole discretion in writing as such (the “Protected Discovery”). The Protected

Discovery will include:

                              a.        Witness statements under 18 U.S.C. § 3500;

                              b.        Information that could lead to the identification of potential

                                        witnesses, including civilian, foreign and domestic law

                                        enforcement witnesses and cooperating witnesses;
Case 1:19-cr-00576-BMC Document 17-1 Filed 02/18/20 Page 2 of 7 PageID #: 79



                      c.      Information related to ongoing investigations, including

                              information that could identify the targets of such investigations;

                              and

                      d.      Information related to sensitive law enforcement techniques.

This Protected Discovery will not be copied or disseminated to anyone other than the defendant

GENARO GARCIA LUNA (the “defendant”), Defense Counsel or Defense Counsel’s Team

(as defined below), and must remain in the custody of Defense Counsel or Defense Counsel’s

Team at all times.

               2.     “Defense Counsel” is defined as an attorney who has filed a notice of

appearance on behalf of the defendant and is admitted to practice in the Eastern District of New

York (“EDNY”), or was admitted to the EDNY pro hac vice to represent the

defendant. “Defense Counsel’s Team” is defined as an attorney employed by Defense

Counsel’s law firm or organization who is assigned to assist in the preparation of the defense.

Defense Counsel’s Team also includes paralegals, investigators, translators, litigation support

personnel and secretarial staff employed by Defense Counsel’s law firm or organization who are

assigned to assist in the preparation of the defense. Defense Counsel’s Team also includes

those persons who are formally engaged to assist in the preparation of the defense, including

Expert Witnesses.1 Foreign nationals are not considered part of Defense Counsel’s Team.

Foreign nationals are prohibited from reviewing or possessing the Protected Discovery, unless

they are designated “Approved Persons” (as defined below).




               1
                An “Expert Witness” is defined as a person who has been retained by Defense
Counsel to offer testimony at trial pursuant to Federal Rule of Evidence 702.
Case 1:19-cr-00576-BMC Document 17-1 Filed 02/18/20 Page 3 of 7 PageID #: 80



               3.      Defense Counsel shall review the terms of this Protective Order with the

defendant and members of Defense Counsel’s Team. Further, Defense Counsel shall have the

defendant and every member of Defense Counsel’s Team sign an acknowledgement form

provided by the government affirming that they understand the terms of the Protective Order and

consequences of violating the Protective Order prior to reviewing any of the Protected

Discovery. Defense Counsel shall keep an accounting of the pages of the Protected Discovery

provided to members of Defense Counsel’s Team.

               4.      When negotiating with a Prospective Expert Witness2 in anticipation of

engaging that person to assist in the preparation of the defense, Defense Counsel, or any defense

investigator or paralegal who is part of Defense Counsel’s Team, may show (but not provide)

Protected Discovery to the Prospective Expert Witness, if it is determined that it is necessary to

do so for the purpose of engaging the expert or preparing the defense of the case. Each

Prospective Expert Witness to whom disclosure of Protected Discovery is made shall be

provided a copy of this Protective Order by Defense Counsel and will be advised by Defense

Counsel that he or she shall not further disseminate the Protected Discovery, except at the

express direction of Defense Counsel and in accordance with the terms of this Protective Order.

Defense Counsel shall have the Prospective Expert Witness sign an acknowledgement form

provided by the government affirming that he or she understands the terms of the Protective

Order and consequences of violating the Protective Order prior to reviewing any of the




               2
                  A “Prospective Expert Witness” is defined as a person who potentially may
offer expert testimony at trial or who otherwise will provide scientific, technical or other
specialized knowledge to Defense Counsel that is necessary to the preparation of the defense
pursuant to Federal Rule of Evidence 702. A “Prospective Expert Witness” does not include
potential fact witnesses, investigators or any person who is not qualified to offer testimony
regarding scientific, technical or other specialized knowledge under Rule 702.
Case 1:19-cr-00576-BMC Document 17-1 Filed 02/18/20 Page 4 of 7 PageID #: 81



Protected Discovery. Defense Counsel shall keep an accounting of the pages of the Protected

Discovery shown to Prospective Expert Witnesses.

               5.     Should Defense Counsel wish to have persons who are not part of Defense

Counsel’s Team, other than Prospective Expert Witnesses, view copies of the Protected

Discovery for the purposes of assisting in the defense of this case, Defense Counsel shall submit

their names to the Court for approval prior to their viewing of the Protected Discovery

(collectively, “Approved Persons”). Defense Counsel shall provide the government with the

name of any such person prior to its request for Court approval, and the government shall be

provided the opportunity to respond to the Court prior to approval.3 An Approved Person shall:

                      a.      sign the acknowledgement form described in paragraph 3 above,

                              prior to viewing the Protected Discovery;

                      b.      view the Protected Discovery in the presence of Defense Counsel;

                              and

                      c.      not retain custody of any of the Protected Discovery.

Defense Counsel shall keep an accounting of the pages of the Protected Discovery provided to

the Approved Person and ensure that all pages of the Protected Discovery remain in the custody

of Defense Counsel or Defense Counsel’s Team.

               6.     The Protected Discovery may not be removed from the United States.

This prohibition precludes the Protected Discovery from being emailed or transferred




               In the event that disclosure of the name of an Expert Witness, a Potential
               3

Expert Witness or an Approved Person to the government would disclose defense strategy,
defense counsel may request that the government designate firewall counsel, who will then
receive the name from defense counsel and file any appropriate response with the Court.
Firewall counsel will not disclose such names to government counsel assigned to this case,
without consent from defense counsel or approval from the Court.
Case 1:19-cr-00576-BMC Document 17-1 Filed 02/18/20 Page 5 of 7 PageID #: 82



electronically, or otherwise being disseminated in any other format or by any other means, to

persons located outside the United States.

               7.      The defendant is prohibited from taking Protected Discovery, or copies

thereof, into any jail facility, or possessing such material or copies in any such facility, except

when reviewing the material in the presence of Defense Counsel or Defense Counsel’s Team.

Such persons may review with the defendant Protected Discovery produced by the government

to Defense Counsel, but may not permit the defendant to retain such materials, or copies thereof.

The defendant is further prohibited from disseminating or discussing Protected Discovery with

any individuals other than Defense Counsel, Defense Counsel’s Team, Prospective Expert

Witnesses and Approved Persons.

               8.      The provisions of this Protective Order shall not be construed as

preventing disclosure of any information in the public domain (other than through a violation of

the Protective Order) or information obtained independently from the sources described in

Paragraph 1 above, except witness statements under § 3500, even if available in the public

domain, cannot be further disseminated by Defense Counsel or Defense Counsel’s Team.

               9.      Absent prior agreement of the government or permission from the Court,

Protected Discovery shall not be included in any public filing with the Court, and instead shall be

submitted under seal. This restriction does not apply to documents that are or become part of the

public domain (other than through a violation of the Protective Order) or the public court record,

including documents that have been received in evidence at other trials, except witness

statements under § 3500, even if available in the public domain or the public court record, shall

not be included in public court filings, absent prior agreement of the government or permission

from the Court.
 Case 1:19-cr-00576-BMC Document 17-1 Filed 02/18/20 Page 6 of 7 PageID #: 83



                10.    If the government becomes aware that the justification for designating a

particular document as Protected Discovery no longer exists, the government shall advise

Defense Counsel and the Court that such material is no longer subject to the Protective Order.

                11.    Either party to this Protective Order may petition the Court at any time for

a modification of the Protective Order. Defense Counsel may petition the Court at any time to

challenge the government’s designation of material as Protected Discovery.

                12.    Nothing in this Protective Order shall preclude the government from

seeking a further Protective Order pursuant to Section 3 of the Classified Information Procedures

Act, 18 U.S.C. App. 3 § 3, to protect against disclosure in this case of any classified information

disclosed by the government.

                13.    A copy of this Protective Order shall be kept with the Protected Discovery

at all times.
Case 1:19-cr-00576-BMC Document 17-1 Filed 02/18/20 Page 7 of 7 PageID #: 84



               14.     At the conclusion of this criminal case, Defense Counsel will return the

Protected Discovery to the government, except that Defense Counsel may retain one copy in

Defense Counsel’s file for use in potential post-trial proceedings.

Dated:         Brooklyn, New York
               February ____, 2020

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney
                                                      Eastern District of New York

  ________________________________                By: ____________________________
  César de Castro, Esq.                               Michael P. Robotti
  Counsel to Genaro Garcia Luna                       Ryan Harris
                                                      Erin Reid
                                                      Assistant U.S. Attorneys
                                                      718-254-7000




  SO ORDERED:

  ____________________________
  The Honorable Brian M. Cogan
  United States District Judge
